Title: From Alexander Hamilton to James Read, 2 November 1799
From: Hamilton, Alexander
To: Read, James


N Y. Nov. 2nd 1799
Sir
I have received your letters of the twenty seventh and twenty ninth of September.
There is as yet no established rule on the subject of forage. I have proposed one to the Secretary of War but it has not yet received his sanction. In the mean time you will exercise a proper discretion in the case. There is a fixed sum which is to be received in the lieu of forage when the article is not actually drawn. Officers therefore should be careful not to draw a larger quantity than is proportioned to the established price.
The system makes no provision of artificers for the Infantry. Four women are allowed to a company and draw rations with the men.
Soldiers are not entitled to rations for the time they have been on furlough. When half a gill of spirits is issued to each soldier the officers are entitled to draw and they are to receive half a gill for each ration they are allowed. It is to be understood that officers draw the spirits only when they draw the other parts of the ration, and not when they receive the price, instead of the articles.
It is agreeable to me that you should fix upon Avery’s borou⟨gh⟩ as a rendezvous. With regard to every thing but the recruiting service you are under the command of General Pinckney, and to him you will apply for instructions.
With great consideration
Col. Read

